
	
		I
		112th CONGRESS
		1st Session
		H. R. 2647
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2011
			Mr. Cummings (for
			 himself, Mr. Hastings of Florida,
			 Mr. Rangel,
			 Mr. Stark,
			 Mr. Pierluisi, and
			 Mr. Cohen) introduced the following
			 bill; which was referred to the Committee
			 on the Judiciary
		
		A BILL
		To require the Attorney General to make competitive
		  grants to eligible State, tribal, and local governments to establish and
		  maintain certain protection and witness assistance programs.
	
	
		1.Short titleThis Act may be cited as the
			 Witness Security and Protection Grant
			 Program Act of 2011.
		2.Witness
			 protection grant program
			(a)In
			 generalSubject to subsection
			 (i), the Attorney General shall make competitive grants to eligible State,
			 tribal, and local governments to establish or maintain programs that provide
			 protection or assistance to witnesses in—
				(1)court proceedings involving homicide, or
			 involving a serious violent felony or serious drug offense as defined in
			 section 3559(c)(2) of title 18, United States Code; and
				(2)court proceedings involving gangs or
			 organized crime.
				(b)CriteriaIn
			 making grants under subsection (a), the Attorney General shall evaluate
			 applicants based upon the following:
				(1)The extent to
			 which the applicant has a lack of infrastructure to support a witness
			 assistance program.
				(2)The extent to
			 which witness intimidation is present with respect to the applicant.
				(3)The level of cases
			 not prosecuted by the applicant due to witness intimidation.
				(4)The number of
			 homicides per capita committed in the jurisdiction of the applicant.
				(5)The number of
			 serious violent felonies or serious drug offenses, as defined in section
			 3559(c)(2) of title 18, United States Code, per capita committed in the
			 jurisdiction of the applicant.
				(6)The extent to
			 which organized crime is present in the jurisdiction of the applicant.
				(7)Other appropriate
			 criteria as determined by the Attorney General.
				(c)Technical
			 assistanceFrom amounts made
			 available under subsection (i) to carry out this section, the Attorney General,
			 upon request of a recipient of a grant under this section, shall direct the
			 appropriate offices within the Department of Justice to provide technical
			 assistance to such recipient to the extent the Attorney General determines such
			 technical assistance is needed to establish or maintain a program described in
			 such section.
			(d)Best
			 practices
				(1)ReportEach
			 recipient of a grant under this section shall submit to the Attorney General a
			 report, in such form and manner and containing such information as specified by
			 the Attorney General, that evaluates each program established or maintained
			 pursuant to such grant, including policies and procedures under the
			 program.
				(2)Development of
			 Best PracticesBased on the reports submitted under paragraph
			 (1), the Attorney General shall develop best practice models to assist States
			 and other relevant entities in addressing—
					(A)witness
			 safety;
					(B)short-term and
			 permanent witness relocation;
					(C)financial and
			 housing assistance; and
					(D)any other services
			 related to witness protection or assistance that are determined by the Attorney
			 General to be necessary.
					(3)Dissemination to
			 StatesNot later than 1 year after the development of best
			 practice models under paragraph (2), the Attorney General shall disseminate to
			 States and other relevant entities such models.
				(4)Sense of
			 CongressIt is the sense of Congress that States and other
			 relevant entities should use the best practice models developed and
			 disseminated in accordance with this section to evaluate, improve, and develop
			 witness protection or witness assistance as appropriate.
				(5)ClarificationNothing
			 in this section requires the dissemination of any information if the Attorney
			 General determines such information is law enforcement sensitive and should
			 only be disclosed within the law enforcement community or that such information
			 poses a threat to national security.
				(e)Federal
			 share
				(1)In
			 generalThe Federal share of the cost of a project carried out
			 using a grant made under this section shall not be more than 75 percent.
				(2)In-kind
			 contributions
					(A)In
			 generalSubject to subparagraph (B), the non-Federal share for a
			 project carried out using a grant made under this section may be made in the
			 form of in-kind contributions that are directly related to the purpose for
			 which the grant was made.
					(B)Maximum
			 percentageNot more than 50 percent of the non-Federal share for
			 a project carried out using a grant made under this section may be in the form
			 of in-kind contributions.
					(f)Administrative
			 expensesFederal administrative costs to carry out this section
			 for a fiscal year shall not exceed 5 percent of the funds appropriated pursuant
			 to subsection (i) for such fiscal year.
			(g)Geographic
			 distributionThe Attorney General shall ensure that, to the
			 extent reasonable and practical, grants authorized by this section are made to
			 achieve an equitable geographical distribution of such programs throughout the
			 United States and that due consideration be given to applicants of rural and
			 urban communities.
			(h)Report to
			 CongressThe Attorney General
			 shall submit a report to Congress—
				(1)not later than December 31, 2013, on the
			 implementation of this section and any information on programs funded by grants
			 made pursuant to this section; and
				(2)not later than December 31, 2017, on the
			 programs funded by grants awarded under this section, including on matters
			 specified under subsection (d)(2).
				(i)Authorization of
			 appropriationsThere is authorized to be appropriated to carry
			 out this section $30,000,000 for each of the fiscal years 2012 through
			 2016.
			
